UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4506


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN JARAMILLO-JIMENEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00342-CCE-1)


Submitted:   February 8, 2013             Decided:   February 25, 2013


Before KING, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,   North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Angela H. Miller, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Juan Jaramillo-Jimenez (“Jaramillo”) was convicted of

one count of unlawful reentry after being deported after having

been convicted of three misdemeanor offenses involving crimes

against the person, in violation of 8 U.S.C. § 1326(a) (2006).

The    district       court      sentenced         Jaramillo      to    nineteen       months’

imprisonment,         a     within-Guidelines              sentence.           On      appeal,

Jaramillo contends the sentence is unreasonable because it is

longer    than     necessary       to   accomplish          the   goals    of     18    U.S.C.

§ 3553(a) (2006).          We affirm.

              This    court      reviews       a    sentence      for     reasonableness,

applying a deferential abuse-of-discretion standard.                                   Gall v.

United States, 552 U.S. 38, 51 (2007).                        If the sentence is free

of    significant      procedural       error,        the    court      also   reviews       its

substantive reasonableness.                 United States v. Lynn, 592 F.3d

572,    575    (4th       Cir.   2010).            The    sentence      imposed       must   be

“sufficient, but not greater than necessary, to comply with the

purposes”     of     sentencing.          18       U.S.C.     § 3553(a).          A    within-

Guidelines sentence is presumed reasonable on appeal, and the

defendant      bears       the    burden       to        “rebut   the     presumption        by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”                    United States v. Montes-Pineda,

445    F.3d   375,    379     (4th   Cir.      2006)       (internal     quotation       marks

omitted).

                                               2
            The district court has “extremely broad discretion” in

deciding   the    weight       to    give   each     of    the   sentencing        factors

raised by the parties.              United States v. Jeffery, 631 F.3d 669,

679 (4th Cir. 2011), cert. denied, 132 S. Ct. 187 (2011).                               “The

particular      weight   to     be    afforded       aggravating       and    mitigating

factors is a matter firmly committed to the discretion of the

sentencing judge.”         United States v. Broxmeyer, 699 F.3d 265,

289 (2d Cir. 2012) (internal quotation marks omitted).

            It is undisputed that under the Sentencing Guidelines,

Jaramillo had a total offense level of ten and was in Criminal

History    Category      IV,    resulting       in    a    Guidelines      Sentence       of

fifteen to twenty-one months’ imprisonment.                          Jaramillo, citing

several    factors,      sought      a   sentence         at   the   low     end   of    the

Guidelines while the Government sought a sentence at the high

end, noting factors that were not in Jaramillo’s favor.                                  The

district court clearly considered the mitigating and aggravating

factors raised by the parties and determined that a sentence

near the high end of the Guidelines was appropriate.                           Given the

court’s broad discretion in this matter, we conclude that the

court did not abuse its discretion by giving more weight to the

aggravating      sentencing         factors     when       considered      against       the

mitigating factors and imposing a nineteen month sentence.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral       argument    because        the   facts     and   legal

                                            3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4